              Case 1:20-cv-11044-CM Document 5 Filed 01/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                              Plaintiff,
                         -against-
NYC MTA; CITY OF NY (HRA); US TRINIDAD                                 20-CV-11044 (CM)
EMBASSY; COURT OF APPEALS; US SD COURT;
NYC ANTI SOCIAL CLUB; A. CUOMO; NYPD; 120                              ORDER
WEST 72nd; TRINIDAD US CONSULATE;
TRINIDAD GOVERNMENT; SUPREME COURT;
CVR ASSOCIATES INC.; NYCT,
                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         The Court denies Plaintiff leave to file this action because she fails to show that her claims

are not frivolous. See Frost v. NYPD, ECF 1:20-CV-0417, 5 (S.D.N.Y. Feb. 14, 2020) (requiring

Plaintiff to submit with any new complaint: a motion for leave to file; a copy of the February 14,

2020 order; the relevant fees or IFP application; and a statement, made under penalty of perjury,

stating that the claims are not frivolous or in bad faith, that the lawsuit is not brought for any

improper purpose, such as to harass or cause unnecessary delay, and that the filing complies with

this Court’s orders, the Federal Rules of Civil Procedure, and this Court’s Local Rules).

         The Court directs the Clerk of Court to terminate any pending motions and close this action.

Plaintiff has consented to electronic service of Court documents. (ECF No. 4.)

SO ORDERED.

Dated:     January 4, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
